Citation Nr: 9913363	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  93-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire.  The veteran had active service 
from March 1968 to March 1971 and from April 1971 to April 
1976.

In February 1995 the Board remanded this case to the RO for 
additional development.  The case has subsequently been 
returned to the Board for final review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to have engaged in combat with 
the enemy while serving in his first term in Vietnam and any 
exposure to disfigured servicemen or bodies while serving 
during his second term as a surgical hospital cook has not 
been shown to be independently supportive of PTSD.  

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed stressors related to combat.

4.  The veteran is not shown to have PTSD as a result of his 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  A well-grounded claim 
for service connection for PTSD has been submitted when there 
is "[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an inservice stressor, which in a PTSD case is equivalent of 
inservice incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed to the extent possible without further 
assistance or information from the veteran.

To establish service connection for PTSD, the record must 
offer a clear diagnosis of the disorder, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, as established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f) (1998).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of stressor occurrence and no further 
development or corroborative evidence is required, provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat with the enemy, but the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

In this case, the record reflects numerous diagnoses of PTSD.  
However, the Board finds that there is neither objective 
evidence that the veteran "engaged in combat with the enemy," 
nor credible supporting evidence which corroborates the 
veteran's account of the stressful experiences he reportedly 
experienced in Vietnam.  Official service records show that 
while in Vietnam the veteran served in noncombat military 
occupational specialties with noncombat units.  Specifically, 
during the veteran's first tour of duty in Vietnam, between 
December 8, 1968, and December 5, 1969, the veteran served as 
a cook and cook's helper with the 545th Maintenance Company; 
as a light vehicle driver with the Headquarters and 
Headquarters Detachment of the 8th Transportation Group; and 
as a heavy vehicle driver and cook with the 444th 
Transportation Company.  

During the veteran's second tour of duty in Vietnam, between 
June 1970 and March 1971, he served as a 1st cook with the 
3rd Surgical Hospital.  Those records also do not show that 
the veteran was awarded a Purple Heart, Combat Infantryman 
Badge or other similar citation which could "be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor."  38 C.F.R. 
§ 3.304(f) (1998).  See also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997) (a company clerk presented valid 
evidence that he participated in causality identification in 
the wake of a hostile attack), and Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996) (engagement in combat is not necessarily 
determined simple by reference to the existence or 
nonexistence of certain awards or MOSs).  

The veteran has related stressful Vietnam incidents in 
written statements submitted to the RO and in statements to 
health care practitioners.  In a statement submitted with the 
veteran's August 1992 application for VA benefits, he 
provided a summary of some incidents he said that he had 
witnessed in Vietnam.  He related that his first encounter 
with an open attack occurred in November 1969 and that his 
"weapon jammed, got scared.  Saw a friend killed near me."  
Other incidents were related without any indication of when 
they occurred.  These included:

While hitching a ride to a village, I was 
riding in the back of a truck.  A soldier 
hollered "Don't Look."  He shot a little 
child who had a grenade strapped to his 
chest.  When I looked the child was blown 
up.  

One night brining KP home to barracks.  A 
sergeant ordered us to empty our rounds 
(guns) toward a village, because he said 
there was enemy there.  Many innocent 
people got killed.

On way to Fort Jackson, we stopped in 
Fairville, NC to pick up passengers.  I 
witnessed a killing on the streets.  Went 
to a bar, the man who shot the other man 
approached me for a drink.  I refused, he 
pulled a gun on me.  Got scared.  Went to 
MP at Police Station to report incident 
in bar.  When I got back to the bus that 
man was there.  Next stop I got off bus 
hoping he wouldn't follow me.

The veteran concluded his August 1992 statement stating that:  
"There are other incidents, I can't remember anymore today."

In a September 1992 statement, the veteran indicated that on 
January 19, 1969, he arrived in Cameron Bay for duty, spent 
one day there and was shipped to his base camp.  The veteran 
then indicated that his first encounter with the enemy was at 
the base camp.  He indicated that his friend "[redacted] (?)" 
helped him when his gun jammed.  He indicated that there was 
fighting all around him and that this was during the TET 
Offensive.  "The enemy was running toward us from the rice 
paddy's, lots of rockets were fired, it lasted an hour, many 
people got killed.  I still have nightmares about this."  The 
second stressor reported by the veteran in this statement 
involved the child with the hand grenade related in the 
earlier statement.  In this statement "my sergeant told me to 
shoot or we will all be dead--I couldn't do it.  So someone 
behind me shot him.  He blew up in front of us.  I still 
can't forget that awful sight.  The sergeant's name (I think) 
is Sgt. E-6-[redacted]."  With respect to the veteran's second 
tour of duty in Vietnam, he indicated that he served at the 
3rd Medivac Hospital and that "I was working as a mess cook 
for nine months."  The veteran also stated "I saw fighting 
north of the area where I was stationed about 15 km from 
there.  One morning I woke to see villages on fire leaving a 
lot of people homeless by the Vietcong.  We had orders to 
shoot across the hill towards the enemy."

During VA hospitalization of the veteran in August 1992, he 
reported that on and off he had had a depressed mood since 
November 1991.  He reported that his major stress was 
unemployment.  No Vietnam experiences were reported.  The 
discharge diagnoses were an adjustment disorder with mixed 
features and rule out personality disorder with paranoid and 
avoidant features.

In an October 1992 private psychiatric assessment, the 
veteran reported that he had been treated since March 1992 at 
the VA for PTSD.  He indicated that his job history in the 
Army, or his military occupational specialty was light 
infantry and a lineman with on-the-job training as a 
truckdriver and a cook.  No specific stressful incidents were 
related in this private medical record.  The impression 
following the psychiatric assessment was PTSD.

In an addition to the original September 1992 stressor 
statement, the veteran indicated that he arrived in Vietnam 
in December 1968 and was there for the TET lunar New Year in 
January of 1969.  He reported that during the TET Offensive 
he came under heavy enemy fire and that his unit was attacked 
by enemy ground forces.  He indicated that his weapon jammed, 
a friend helped clear it and they continued firing.

In a July 1995 statement from a VA physician it was indicated 
that the veteran was a patient who suffered from PTSD.  The 
physician reported that the veteran served two tours of duty 
in Vietnam and that his primary duties were as support staff, 
but he was engaged in combat on numerous occasions and 
witnessed the deaths of many of his friends.

In an April 1996 letter, the US Army and Joint Services 
Environmental Support Group (ESG) (since redesignated as the 
U.S. Armed Services Center for Research of Unit Records) 
indicated that their function was to provide documented 
information to support the veteran's involvement in stressful 
incidents while serving in the military.  They were unable to 
provide general historical documentation, or copies of 
records for large periods of time without a specific 
incident.  It was further indicated that in order to provide 
research concerning specific combat incidents and casualties 
the veteran must provide the most specific dates possible, 
type and location of the incident, numbers and full names of 
casualties, unit designation to the company level and other 
units involved.  The more detailed the information, the 
better the chance ESG had for successful research.  

ESG explained that anecdotal incidents, although they may be 
true, were not researchable.  In order to be researched, the 
incidents must be reported and documented.  Stressors such as 
the veteran's being told to shoot a small boy or his seeing 
dead and wounded are seldom found in the combat records.  The 
killing, accidentally or in combat, of civilians is extremely 
difficult to verify in that incidents involving civilians, or 
civilian establishments, unless reported, are not normally 
found in combat records.  ESG did indicate that an Operation 
Report--Lessons Learned (OR-LL) submitted by the 8th 
Transportation Group, the higher headquarters of the 
veteran's unit for the period of time from November 1968 to 
January 1969, listed numerous combat activities encountered 
by the reporting unit, to include a night ambush of a convoy, 
and automatic weapons, small arms and grenade attacks.  ESG 
indicated that there was no mention made of the 554th 
Maintenance Company.  A copy of that report was included with 
the response.

In April and July 1996 the RO requested more detailed 
information from the veteran regarding his inservice 
stressors.  A copy of the ESG report was provided to the 
veteran in the July 1996 correspondence.

In September 1996 the RO received private medical records 
dated between 1981 and 1993.  In a record dated in September 
1981, the veteran reported that his first tour of duty in 
Vietnam was in Da Nang where he "fought on the front lines.  
He lost control there, pulled a gun on his CO and landed in 
the stockade."  No diagnosis of PTSD was recorded in that 
record.  A record dated in December 1987 does conclude with 
an impression of PTSD.  The veteran reported guilt feelings 
associated in particular with having shot and killed children 
in the course of his duty in Vietnam.

The veteran was afforded a VA psychiatric examination in 
October 1996.  He reported that he had served two tours of 
duty in Vietnam, the first in which he saw combat and the 
second in which he did not see combat.  The examiner 
indicated that it was difficult to interview the veteran 
secondary to his being a poor historian, responding with 
tangential answers and exhibiting some loosening of 
associations as well.  Specific events were related by the 
veteran, including his first encounter with the enemy not 
long after arriving in Vietnam.

The [veteran] states that during an 
encounter with the enemy his M-16 rifle 
jammed.  He said that he was quite 
frightened by the fact that he felt 
defenseless but did receive some 
reassurance from a friend close to him in 
battle at the time, whose name he 
remembers as [redacted].  He stated that 
during this encounter he could see the 
enemy running towards him from the rice 
paddy's, there were numerous rockets that 
were being fired and exploding overhead 
and there were many people being killed 
around him.  In fact he does state that 
one of his friends, who was in the bunker 
with him, was shot in the head which he 
witnessed.

Another event that the [veteran] has 
referred to in the past and talked about 
during this interview involved an 
encounter with a young Vietnamese boy on 
the side of the road while riding home to 
base camp.  Apparently the child was 
holding a grenade and/or possibly booby-
trapped and that his commanding officer 
at the time instructed him to shoot the 
child.  Apparently the [veteran] was told 
that if he did not shoot this child that 
they would all die.  The [veteran] has 
reported this incident in different ways 
in the past and I will report what he 
said in the current interview.  He states 
that he was unable to raise his rifle to 
shoot the child because of his Catholic 
upbringing.  He said at that time his 
commanding officer held a gun to his head 
and asked him if he liked it and told him 
that he better like it and forced him to 
shoot the child.  The [veteran] has in 
the past reported this incident somewhat 
differently and that someone else shot 
the child.  What he does convey that is 
consistent about this event is that after 
the child had been shot the child 
exploded and that he did see the child 
"blow up."

A third traumatic event that the 
[veteran] has referred to in the past and 
has talked about during this interview 
involved an order to open fire on a 
number of, what he was told to be, 
Vietcong that were coming from a burning 
village close to where he was stationed.  
He says that his sergeant ordered him and 
the other men to empty their guns toward 
the village at the people that were 
running from the burning buildings.  He 
believes that many of these people were 
not the enemy but were innocent and were 
unjustly killed.

The last traumatic event that the 
[veteran] referred to during this 
interview had to do with many disfigured 
and dead bodies that he saw during his 
second tour of duty while working in one 
of the field hospitals in Vietnam.  He 
did not elaborate or give any detail 
about this, only that he saw many dead 
and disfigured young men.

Following the examination the examiner indicated that the 
veteran met the criteria for PTSD.  It was indicated, 
however, that many of the veteran's symptoms did not fit into 
the category of PTSD and were quite difficult to categorize.  
Those other symptoms, such as his magical thinking, and 
believing he could read minds and feelings that the devil was 
inserting thoughts into his head, as well as his persecutory 
delusions, past and present, in combination with an observed 
restricted affect during the interview and tangential speech 
with loosening of association, seemed to all be indicative of 
a personality disorder.  More specifically, these symptoms 
would meet 3 of the needed 4 criteria for a paranoid 
personality disorder and 4 of the 5 needed criteria for his 
schizotypal personality disorder.  The examiner concluded 
that the veteran had a personality disorder not otherwise 
specified.  The examiner included that it was impossible to 
determine how long these symptoms of a personality disorder 
had been present, but it was suspected that they were present 
as far back as 1969 upon his entering into service.

In an addendum to the October 1996 VA examination report, the 
examiner noted that the several traumatic events which 
occurred while the veteran was in Vietnam were specifically 
related to the diagnosis of PTSD.

In April 1998 the Board requested a medical expert opinion 
from the Veterans Health Administration (VHA).  In the 
request for that opinion, it was noted that the veteran had 
been diagnosed with PTSD based on his experience in Vietnam.  
It was noted that an attempt to verify the stressors reported 
by the veteran had been unsuccessful, but that the veteran's 
most significant duty assignment was as a cook, at one point 
with the 3rd Surgical Hospital.  The reviewer was asked to 
provide an opinion as to whether the veteran's assertion that 
he viewed "many disfigured and dead bodies" during his duties 
as a surgical hospital cook was sufficient, in and of itself, 
to support a diagnosis of PTSD.  

In August 1998, the reviewer noted that an opinion was 
requested as to whether the veteran's assertion that viewing 
many disfigured and dead bodies was sufficient to support a 
diagnosis of PTSD.  Nevertheless, the physician indicated 
that this reference omitted the veteran's first tour of duty 
in Vietnam when he was in combat and related several 
incidents which must be considered in confirming that he 
meets Criterion A with a diagnosis of PTSD.  It was explained 
that limiting the reference to his experience as a cook on 
his second tour of duty was insufficient and would represent 
an inadequate historical evaluation.  It was concluded that 
he experienced on both tours of duty in Vietnam stressors 
which were sufficient to support a diagnosis of PTSD.  "This 
assumed, of course, that the veteran is telling the truth 
about his experience and there is nothing in the record to 
question his veracity."

In December 1998 the Board requested an additional VHA 
opinion because the first VHA opinion included as a basis for 
the conclusion the veteran had PTSD events which reportedly 
occurred during the veteran's first tour of duty in Vietnam 
and had not been verified.  The Board indicated that it may 
be conceded for purposes of the opinion request that the 
veteran did view many disfigured and dead bodies incidental 
to his hospital duties but it remained unclear whether that 
stressor alone would be sufficient to support a diagnosis of 
PTSD.  

In a February 1999 opinion, another VA physician indicated as 
follows:

This material suggests that the [veteran] 
has experienced problems in reality 
testing of psychotic proportion, and may 
have had a propensity to distort reality 
dating at least from his entry into 
service.  If such a psychotic process 
were operating then it would be difficult 
to assign valid weight to claims of 
stressful experiences.  Consider the 
report of his attacking a coworker that 
he "thought was laughing at him."  Given 
the reports of "hallucinations" it 
becomes problematic to decide whether he 
actually saw certain claimed stressful 
scenes or merely hallucinated them.  
Supporting evidence from comrades who 
served with him at the time would be 
helpful.  The material described is more 
suggestive of a chronic psychotic process 
with prominent thinking disorder 
features, as opposed to post-traumatic 
stress disorder.

Based on all the evidence, the Board finds the veteran's 
accounts of his Vietnam experiences have not been 
corroborated, and therefore, cannot be relied on to support a 
diagnosis of PTSD.  The veteran himself has not related any 
specifics concerning his duties as a cook in the 3rd Surgical 
Hospital and his claimed exposure to casualties.  At the time 
he related his stressful incidents in September 1992, he 
indicated only that "I was working as a mess cook for nine 
months."  In any event, no examiner has indicated that the 
claimed stressor that the veteran viewed "many disfigured and 
dead bodies," even assuming that such exposure would 
reasonably be expected incidental to such duties, was 
sufficient in of itself to support a diagnosis of PTSD.  

With respect to the incidents which reportedly occurred 
during the veteran's first period of service, none has been 
corroborated by official records or other credible supporting 
evidence.  Information received from ESG in April 1996 
indicates that the base area locations of the veteran's unit 
during his first tour in Vietnam did come under enemy attacks 
and included night ambushes of a convoy, and automatic 
weapons, small arms and grenade attacks.  It was specifically 
noted that there was no mention of the 545th Maintenance 
Company, the unit the veteran was assigned to in January 1969 
when he contends that he came under enemy attack.  The 
information provided by ESG also discloses that a major 
attack occurred in the early hours of January 23, 1969, but 
the attack occurred on an adjacent unit, the 66th MP Company.  
A second attack was reported, but that attack occurred in 
November 1968, prior to the veteran's arrival in Vietnam, and 
it was indicated that the 8th Transportation Group was 
responsible for a 50-square mile defensive sector.  The 
veteran has provided no specific dates for any other stressor 
so as to permit an attempt at verifying those stressors.  

Specifically, following the response from ESG in April 1996, 
the RO requested additional details from the veteran in 
letters to him in April and July 1996, but no additional 
information was forthcoming.  The Board recognizes that the 
examiner who provided the February 1999 VHA opinion indicated 
that supporting evidence from comrades who served with the 
veteran would be helpful and the VA reviewer in August 1998 
premised his opinion on the assumed credibility of the 
veteran's "combat" during his first term.  The veteran, 
however, has either been unable or unwilling to provide the 
complete names of any service comrade.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1991) (The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.)  

The only names the veteran has provided were a Sergeant 
Thompson and a friend named Tim as being involved in any of 
the stressful incidents.  In the absence of further 
information, i.e., names, dates and places, from the veteran 
so as to permit an attempt at further verification of the 
stressful incidents, no further attempts are warranted in 
this case to assist the veteran in stressor verification.  
Indeed, the veteran's representative stated in March 1998 
(Statement of Accredited Representative in Appealed Case, VA 
Form 646) that a remand for further development "would add 
another two years to the adjudication of the veteran's claim.  
This would be very unfair to the veteran."  

The absence of verification, by itself, does not provide a 
legally adequate basis for discounting the existence of a 
stressor.  See Gaines v. West, 11 Vet. App. 353, 358-9 
(1998).  The veteran has generally directed attention to 
various campaigns recorded on his enlistment qualification 
record (DA From 20) and his assignment as a vehicle driver as 
evidence that he "did not just work in a Mess Hall."  He 
annotated a copy of his DA From 20 with a notation that he 
also drove vehicles off the compound through villages where 
the threat of snipers always existed.  He said, "I always 
carried my M-16 rifle and flak jacket, when I was on 
convoy."  Convoy duty has not been cited medically as a PTSD 
stressor in the veteran's case and his unit participation in 
large campaigns or military operations is too general in 
nature to be of probative value for the alleged stressors in 
this case.  Further, none of the claimed stressors related to 
alleged front-line combat appear to be reasonably associated 
with the veteran's officially assigned duties.  The veteran 
has been described on psychiatric examination as a poor 
historian and it has been medically suggested more recently 
that his descriptions of alleged stressors may be more the 
product of a psychotic process with prominent thinking 
disorder features.  Taking all these factors into 
consideration, the Board is not persuaded that the veteran's 
accounts of combat are sufficient to conclude that he engaged 
in combat with the enemy.

Further, there has been no corroborating evidence such as 
buddy statements which might otherwise be used to support a 
determination of combat status.  See 38 U.S.C.A. § 1154(b) 
(West 1991) and Gaines, 11 Vet. App. at 359 (an almost 
unlimited field of potential evidence may be used to support 
a determination of combat status).  Consequently, the Board 
concludes that the evidence is not in equipoise so as to 
permit application of the benefit-of-the-doubt rule as to any 
material issue regarding combat status or stressor 
verification.  

Since the evidence does not permit a conclusion that he 
engaged in combat with the enemy and the veteran's claimed 
stressors during his first tour of duty in Vietnam have not 
been verified, the alleged combat-related stressors cannot be 
used to support a diagnosis of PTSD.  The claimed civilian 
atrocities have not been corroborated and the veteran's 
exposure to disfigured servicemen or bodies while serving as 
a hospital cook, even assuming the authenticity of such 
exposure under the circumstances, has not been shown to be 
independently sufficient to support a PTSD diagnosis.  A 
claimed bar room killing at Fort Jackson, as described by the 
veteran in his application for compensation, has not been 
medically implicated in reports diagnosing PTSD.  

For the foregoing reasons, the Board concludes that service 
connection for PTSD is not warranted and the appeal must be 
denied.  Obviously, were the veteran able to recall in the 
future more specific information needed for verification, 
such as the name of any friend who was a battle causality, or 
provide any corroborating evidence from former comrades as to 
the alleged stressful events, such as from the buddy who 
allegedly helped the veteran when his weapon jammed during an 
attack, he may apply to reopen his claim.  


ORDER

Service connection for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

